Citation Nr: 0710733	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-03 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for left hand disability 
(claimed as loss of use of little, ring, and middle fingers), 
including as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from May 1967 until November 
1968. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Huntington, West Virginia.


FINDING OF FACT

A left hand disability has not been shown by competent 
clinical evidence to be causally related to the veteran's 
active service, nor caused or aggravated by a service-
connected disability and arthritis was initially demonstrated 
years after service.


CONCLUSION OF LAW

A left hand disability was not incurred in or aggravated by 
active service, may not be presumed to have been so incurred, 
and is not proximately due to, or aggravated by, a service-
connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

VA satisfied its duty to notify as to the claim by means of 
September 2002, October 2002, and June 2006 letters from the 
RO to the appellant.  These letters informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit pertinent evidence and/or 
information in his possession to the AOJ.  Additionally, the 
June 2006 letter informed the veteran as to the law 
pertaining to the assignment of a disability rating and 
effective date as the Court required in Dingess/Hartman.

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because complete 
VCAA notice in this case was not accomplished prior to the 
initial AOJ adjudication denying the claim, the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice was harmless error and the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 
38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), and 
Dingess/Hartman.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, to respond to VA notices, and to participate 
effectively in the processing of his claim.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to him. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim, to include lay statements submitted on his behalf.  
The veteran declined a hearing before a Decision Review 
Officer in lieu of further VA examination.  See June 2004 
Conference Report.  The Board has carefully reviewed his 
statements and the other lay statements of record and 
concludes that there has been no identification of further 
available evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record.  In this regard, the Board 
notes that July 2004 VA examiner referred to an April 2003 
nerve conduction testing performed at a VA medical center.  
After a review of the record, the Board has not been able to 
locate the report of the April 2003 tests.  The Board 
observes that July 2004 examination report includes a 
synopsis of the April 2003 nerve testing, including the 
results of such testing and the conclusions of the 
interpreting doctor.  As such, the Board finds that a remand 
to obtain the report of the April 2003 nerve conduction 
testing is not necessary.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (finding that further development would 
serve no useful purpose and would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran). 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained. 

Legal criteria

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Disability which is proximately due 
to or aggravated by a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310(a) (2006).

Presumptive service connection

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis, as a chronic disease, becomes manifest to a degree 
of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The veteran primarily asserts entitlement to service 
connection for a left hand disability with loss of use of 
little, ring, and middle fingers as secondary to his service-
connected residuals of an ununited fracture of the lateral 
epicondyle of the left humerus (left humerus fracture).  The 
veteran has been service connected for the fracture residuals 
at a 20 percent rating from February 11, 1971.  The veteran 
is also service connected for limitation of motion of the arm 
with degenerative changes of the left shoulder, rated as 20 
percent disabling, effective June 18, 2002.  Again, secondary 
service connection may be granted for disability which is 
proximately due to or aggravated by a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Any additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a), to the extent of such 
aggravation.  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).   

After performing a physical examination of the veteran in 
July 2004, a VA examiner diagnosed him with left carpal 
tunnel syndrome and left ulnar neuropathy, mild.  With regard 
to the left carpal tunnel syndrome, the Board notes that the 
veteran has not appealed the November 2002 RO separate denial 
of service connection for a left wrist disability.  As such, 
a left wrist disability is not for consideration by the Board 
at this time.  The Board also notes X-rays taken in April 
2002 that reveal mild osteoarthritis of the left hand.  Thus, 
the Board finds evidence of a current disability.   

Regarding a medical nexus, the July 2004 VA examiner opined 
that veteran's current ulnar neuropathy or the service-
connected residuals of a fracture of the lateral epicondyle 
of the left humerus "have nothing to do with the documented 
and demonstrated left carpal tunnel syndrome, as this is due 
to compression of the median nerve at the wrist."  The 
examiner noted that the nerve related to the veteran's mild, 
left ulnar neuropathy passes under the medial epicondyle and 
not the lateral epicondyle.  Physical and examination of the 
veteran revealed decreased sensation in the left hand and 
weaker handgrip strength in the left hand versus the right 
hand.  Phalen's sign and Tinel's signs were both negative.  
In reaching his conclusion, the 2004 VA examiner also 
reviewed the reports of nerve conduction studies performed in 
April 2003 and January 2004.  The April 2003 study showed 
markedly prolonged sensory velocity in the left median nerve 
while the left ulnar nerve was within normal limits.  The 
interpreting VA doctor noted that the findings were 
compatible with moderate compression of the left median nerve 
in the carpal tunnel.  The January 2004 nerve conduction 
study revealed prolonged left median sensory nerve action 
potential latency and distal motor latency.  Although 
electromyographic studies were normal, mild conduction 
blockade at the elbow was demonstrated through four point 
conduction studies of the left ulnar nerve.  The interpreting 
doctor noted the 2004 nerve study to be consistent with 
moderately severe carpal tunnel syndrome and a mild left 
ulnar neuropathy.

The Board places a high probative value on the July 2004 
examination report and the opinion therein because the claims 
folder was reviewed and a detailed supporting rationale was 
provided.  Moreover, there is no clinical evidence of record 
relating the veteran's current left hand disability to a 
service-connected disability.  Therefore, the Board finds 
that service connection for a left hand disability on a 
secondary basis is not warranted.

Regarding service connection on a nonpresumptive direct 
basis, the veteran's service medical records, dated in July 
1967 August 1967, indicate that he was seen for a dislocation 
of the left elbow.  A July 1968 service medical record also 
indicates that the veteran bruised his left elbow.  X-rays 
taken at the time revealed traumatic arthritis of the left 
elbow.  However, the service medical records do not document 
any complaint or finding regarding the left hand.  The 
October 1968 clinical separation examination was normal.

The Board further notes that following service the claims 
file shows no documented complaints of or treatment for a 
left hand disability until many years after the veteran was 
discharged from active duty.  The report of the July 2004 VA 
examination indicated that the date of onset of the mild 
weakness, tingling, and numbness of the veteran's left hand 
is not known and the veteran was not able to supply a date 
either.  Therefore, in the absence of demonstration of 
continuity of symptomatology, the Board finds that the 
initial report of a left hand disability many years after the 
veteran's discharge from service is too remote from service 
to be reasonably related to it.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a lengthy 
interval between service and the initial clinical notation of 
the disability at issue postservice is, of itself, a factor 
for consideration in a claim for service connection).  Based 
on the foregoing, the Board finds that service connection on 
a nonpresumptive direct incurrence basis is not warranted.

The Board also notes that there are no clinical records dated 
within 1 year of the veteran's separation from service.  As 
there is no objective evidence that the veteran had arthritis 
manifested to a degree of 10 percent or more within 1 year 
from the date of separation from service, the Board finds 
that the criteria for presumptive service connection on the 
basis of a chronic disease have not been satisfied.  See 
38 C.F.R. § 3.307(a)(3).    

The veteran has expressed a belief, including in his December 
2004 statement in support of his claim, that his left hand 
disability is causally related to his service-connected left 
humerus fracture.  Additionally, lay statements from the 
veteran's coworkers and a supervisor have been submitted on 
behalf of the veteran.  The Board notes that the veteran and 
other persons can attest to factual matters of which they had 
first-hand knowledge, e.g., experiencing pain in service and 
witnessing events.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, neither the veteran nor those who 
submitted statements on his behalf have been shown to possess 
the requisite skills necessary to be capable of making 
medical conclusions.  Thus, their statements do not 
constitute competent medical evidence and lack probative 
value.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In conclusion, the competent medical evidence fails to show 
that the veteran's current left hand disability is 
attributable to active service or to any of his service-
connected disabilities.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).




ORDER

Entitlement to service connection for a left hand disability, 
including as secondary to a service-connected disability, is 
denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


